Citation Nr: 0607957	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-43 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a lung condition.

2. Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

3. Entitlement to service connection for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  The veteran received both the Vietnam Campaign Medal 
and the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for a 
lung condition and for peripheral neuropathy of the upper and 
lower extremities.

The issues of service connection for peripheral neuropathy of 
the upper extremities and peripheral neuropathy of the lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has no current disability due to a lung 
condition.


CONCLUSION OF LAW

Service connection for a lung condition is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection for a Lung Condition

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder(s).  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection is shown where the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service, 
or, if pre-existing such service, was aggravated during 
service or through statutory presumptions. 38 U.S.C.A. §§ 
1110 and 1131; 38 C.F.R. § 3.303(a).  There is no indication 
in any of the veteran's service medical records of a lung 
condition or difficulty breathing.  

When a chronic disease is not present during service, as in 
this case, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology. This provision does not relieve the 
requirement that there be some evidence of a nexus to 
service. If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  There is no 
evidence of lung condition symptomatology.

The veteran does not have a current diagnosis of a lung 
condition.  Aside from his complaint, the record is devoid of 
any evidence of a lung condition.  The veteran was notified 
in the May 2003 VCAA letter of the information necessary to 
support his claim.  He was reminded in the September 2003 
Rating Decision, November 2004 Statement of the Case, and the 
January 2005 Supplemental Statement of the Case of what was 
required to support his claim.  He has yet to submit evidence 
of a current diagnosis.  The veteran has medical records from 
three doctors, C.A., J.G., and J.D.  In none of their records 
spanning a two year period, December 2002 to November 2004, 
is a lung condition or difficulty breathing mentioned.  
Without a current diagnosis of a lung condition, the claim 
must fail.    

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in May 2003.  The letter advised the 
claimant of the information necessary to substantiate his 
claim(s), and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  As the 
Board concludes that service connection is not warranted, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot, and no additional 
VCAA notice is needed.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006). 

The RO's May 6, 2003 letter did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The May 28, July, and August 2003 
follow up letters informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  In addition, the 
November 2004 Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
When considering the notification letters, the rating 
decision on appeal, and the statement of the case (SOC) as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the 
claims.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The veteran identified four 
doctors from whom he sought treatment and could provide 
medical evidence.  Three of the four responded to VA requests 
for information and supplied evidence.  The fourth doctor, 
B.S., was contacted by VA in May and July 2003.  The veteran 
was notified in a July 2003 letter that no response had been 
obtained from the doctor.  The letter also asked for the 
veteran's assistance in obtaining information from that 
doctor.  The veteran sent a letter in January 2005 stating 
that he had no further evidence.  VA has exercised reasonable 
efforts on behalf of the veteran and can do little more than 
it did assisting the veteran.  The veteran has nothing 
further to add.  For these reasons, the Board concludes that 
the VA's duty to assist the veteran obtain records has been 
satisfied.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  The Board concludes an examination is not needed for 
the claim for service connection for a lung condition in this 
case because there is no evidence indicating the veteran 
currently has such a disability. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran on his claim for service connection for a 
lung condition.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, the Board may proceed to consider the merits of 
the claim for service connection for a lung condition, as 
indicated above.  


ORDER

Service connection for a lung condition is denied.


REMAND

The veteran seeks service connection for peripheral 
neuropathy of his upper and lower extremities due to his 
exposure to Agent Orange while serving in Vietnam.  The 
veteran was evaluated by Dr. C.A. in July 14, 2003.  The 
doctor confirmed a previous diagnosis of peripheral 
neuropathy and mentioned that the neuropathy could be related 
to the veteran's Agent Orange exposure, but that he would 
prefer to rule out other possible causes with laboratory 
studies first.  A set of uninterpreted laboratory results 
dated July 26, 2003 accompanies Dr. C.A.'s report.  Dr. C.A. 
submitted a November 2004 letter indicating that he believed 
the veteran's neuropathy was caused by Agent Orange exposure.  

The record includes a diagnosis of peripheral neuropathy and 
a medical opinion linking peripheral neuropathy to Agent 
Orange exposure during service.  Unfortunately, the nexus 
opinion itself is nothing more than a statement by Dr. C.A. 
that he found a link between the veteran's service and his 
neuropathy.  The evidence to support the nexus opinion is in 
the form of a report of testing done on the veteran in July 
2003.  No explanation is given to what sort of tests these 
are, why they were indicated, or what the results mean.  
Without explanation, the Board cannot determine how to 
evaluate the credibility of the nexus opinion.  The Board may 
not base a decision on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Board requires additional medical evidence to 
decide this case. 

Since it is necessary to remand this case to obtain a medical 
opinion, the RO should take this opportunity to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect to 
these claims.  Any notice given, or action 
taken thereafter, must comply with current, 
controlling legal guidance.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).
  
2.  Schedule the veteran for a VA 
evaluation to determine the nature and 
etiology of any current neurological 
disorder, including peripheral neuropathy.  
All indicated tests and studies should be 
accomplished.  The veteran's claims folder 
must be reviewed by the examiner. 

The examiner should be asked to review and 
discuss the reports and opinion of Dr. 
C.A. and provide a medical opinion as to 
whether it is at least as likely as not 
that the veteran's current peripheral 
neuropathy is related to any aspect of his 
period of active duty, to include exposure 
to Agent Orange.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


